Citation Nr: 0835728	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to an initial increased rating in excess of 
10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1966 
to February 1973.  He had four years and approximately two 
months of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In the May 2006 decision, the RO 
granted service connection for bilateral hearing loss 
(0 percent, from March 22, 2005) and tinnitus (10 percent, 
from March 22, 2005).  


FINDINGS OF FACT

1.  The veteran has Level I hearing in the right ear and 
Level II hearing in the left ear.  

2.  The veteran's service-connected tinnitus is assigned a 
10 percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.85 (2008).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code (DC) 6260 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the 
Court held:  "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, correspondence dated June 2005 partially satisfied the 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the veteran of:  Information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide. The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  Following receipt of notification of the grant 
of service connection for bilateral hearing loss (0 percent, 
from March 22, 2005) and tinnitus (10 percent, from March 22, 
2005), the veteran perfected timely appeals of the initially 
assigned evaluations.  As such, the additional notification 
provisions for increased rating claims recently set forth by 
the Court are not applicable in the present case.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the June 2006 
notification of the May 2006 rating decision, the March 2007 
statement of the case, and the August 2007 supplemental 
statement of the case (SSOC)] that contain notice of VA's 
rating communication, his appellate rights, a summary of 
relevant evidence, citations to applicable law (diagnostic 
code), and a discussion of the reasons for the decision made 
by the agency of original jurisdiction.  These communications 
show procedural requirements of the law have been satisfied.  
No further due process development of the initial rating 
claim on appeal is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issues on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  He has been accorded 
thorough and pertinent VA examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to the issues adjudicated in this 
decision, exists and can be procured.  In particular, the 
veteran has pointed to no other pertinent evidence which has 
not been obtained.  The Board concludes that no further 
evidentiary development of these claims is required and will 
proceed to consider the issues on appeal, based on the 
evidence of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2008);  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

II.  Analysis

The present appeal arises from an initial rating decision 
which established service connection and assigned initial 
disability ratings.  As a result, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and uniformly applied policy to administer 
the law under a broad interpretation that is consistent with 
the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  


        A.  Bilateral Hearing Loss

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 
38 C.F.R. § 4.85(h), Table VI, Table VII.  Table VI 
correlates the average pure tone threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  The 
table is applied separately for each ear to derive the values 
used in Table VII.  Table VII is used to determine the 
disability rating based on the relationship between the 
values for each ear derived from Table VI.  See 38 C.F.R. 
§ 4.85.  The assignment of a rating for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In his appeal to the Board, the veteran asserts that his 
hearing loss disability should be compensable.  

VA afforded the veteran a VA examination in September 2005, 
the report of which noted the following pure tone thresholds, 
in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
65
70
49
LEFT
20
60
65
70
54

Speech recognition scores were 92 percent correct in each 
ear.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is I.  When the column 
for average pure tone decibel loss falling between 50 and 57 
is intersected with the line for 92 to 100 percent 
discrimination, the resulting designation is I for the left 
ear.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear and I for 
the left ear, the point of intersection on Table VII requires 
assignment of a noncompensable percent rating under DC 6100. 
See 38 C.F.R. § 4.85(h).  

At a second VA audiological examination (in April 2007), the 
following pure tone thresholds, in decibels were reported:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
60
70
44
LEFT
20
60
70
80
58

Speech recognition scores were 92 percent correct in the 
right ear and 88 percent correct in the left ear.  

By intersecting the column in Table VI for average pure tone 
decibel loss falling between 42 and 49 with the line for 
percent of discrimination from 92 and 100, the resulting 
numeric designation for the right ear is I.  When the column 
for average pure tone decibel loss falling between 50 and 57 
is intersected with the line for 84 to 90 percent 
discrimination, the resulting designation is II for the left 
ear.  Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of I for the right ear (the better 
ear) and II for the left ear, the point of intersection on 
Table VII requires assignment of a noncompensable percent 
rating under DC 6100. See 38 C.F.R. § 4.85(h).  

The Board finds that although the veteran unquestionably has 
hearing loss, it is not to a degree that warrants 
compensation.  The RO, in assigning an initial noncompensable 
rating, has applied the rating schedule accurately and there 
is no basis for assignment of a higher evaluation.  

Also, since the effective date of service connection, there 
were no distinct periods of time during which the veteran's 
disability was compensable.  He is accordingly not entitled 
to receive a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

        B.  Tinnitus

The veteran asserts that his service-connected tinnitus is 
more disabling then represented by the current 10 percent 
evaluation.  

Recurrent tinnitus warrants a 10 percent evaluation only.  
38 C.F.R. § 4.87, DC 6260.  Only a single evaluation is to be 
assigned for recurrent tinnitus no matter whether the sound 
is perceived in one ear, both ears, or in the head.  Id.  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
The Board finds no basis upon which to assign a higher 
disability evaluation despite consideration of the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4.  See infra 38 C.F.R. § 3.321(b)(1).  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
429 (1994).  The provisions of the Veterans Claims Assistance 
Act have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  

Finally, the veteran has not been hospitalized for his 
disabilities and no objective evidence suggests they provide 
an unusual employment handicap.  The existing schedular 
rating is already based upon the average impairment of 
earning capacity, and is intended to be considered from the 
point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).  


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  

An initial increased rating in excess of 10 percent for 
tinnitus is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


